                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

-------------------------------- x
VIETNAM VETERANS OF AMERICA;     :
CONNECTICUT STATE COUNCIL OF     :
VIETNAM VETERANS OF AMERICA;     :
and ANTHONY D. MALONI,           :
                                 :
          Plaintiffs,            :
                                 :
v.                               :   Civil No. 3:17-cv-1660(AWT)
                                 :
DEPARTMENT OF DEFENSE,           :
                                 :
          Defendant.             :
-------------------------------- x

         RULING ON MOTIONS FOR PARTIAL SUMMARY JUDGMENT

     Plaintiffs Vietnam Veterans of America, Connecticut State

Council of Vietnam Veterans of America, and Anthony D. Maloni

bring this action pursuant to the Freedom of Information Act, 5

U.S.C. § 552, claiming that the Department of Defense improperly

redacted names in certain documents it produced. The parties

have filed cross-motions for partial summary judgment. For the

reasons set forth below, the plaintiffs’ motion is being denied

and the defendant’s motion is being granted.

I.   FACTUAL BACKGROUND

     Plaintiff Vietnam Veterans of America (“VVA”) is a

Congressionally-chartered national membership organization that

advocates on issues important to veterans, seeks full access to

quality health care for veterans, and works to identify the full

range of disabling injuries and illnesses incurred during
military service. Plaintiff Connecticut State Council of Vietnam

Veterans of America (“VVA-CT”) is based in East Hartford,

Connecticut, and seeks to connect and advocate on behalf of

Vietnam-era veterans who reside in Connecticut. Plaintiff

Anthony D. Maloni (“Maloni”) is a Vietnam-era veteran who served

in the United States Air Force (“USAF”) from 1964 to 1968.

Defendant United States Department of Defense (“DOD”) is the

federal agency responsible for coordinating and supervising

government activity related to national security and the United

States Armed Forces.

     This case arises out of Maloni’s requests for Veterans

Administration (“VA”) benefits related to his involvement in the

1966 Palomares nuclear cleanup operation. To receive benefits in

connection with a radiogenic disease, veterans must demonstrate

that they participated in a “radiation-risk activity” while

serving on active duty. 38 U.S.C. § 1112(c)(3). Presently, the

Palomares cleanup operation is not recognized as a “radiation-

risk activity” by the VA.

     This case concerns seven FOIA requests for records related

to the 1966 Palomares nuclear accident in Palomares, Spain. Four

requests were submitted by Maloni and three requests were

submitted by VVA and VVA-CT. The plaintiffs sought documents

containing the results of urine sampling conducted by DOD to

measure the plutonium contamination levels in the bodies of the


                               -2-
airmen who participated in the cleanup. Maloni’s urinalysis

results were never entered into his service medical records.

     By letter dated March 2, 2017, Maloni submitted three FOIA

requests to the following DOD agencies: FOIA Public Liaison of

the Defense Threat Reduction Agency (“DTRA”), the Surgeon

General of the Air Force Medical Support Agency (“AFMSA”), and

the USAF Center for Radiation Dosimetry (“AFCRD”). Maloni sought

“all records and decisions related to Anthony Maloni” and “all

records [DTRA, AFMSA, and AFCRD] may have related to the

Palomares incident.” (Compl., Exs. A-C, at 1-9, ECF No. 1-1.) By

letter dated March 20, 2017, Maloni submitted a FOIA request to

the Air Force Headquarters (“AFHQ”). Maloni sought “all records

and decisions related to Anthony Maloni” and “all records [AFHQ]

may have related to the Palomares incident.” (Id., Ex. D, at 11-

12.) By letter postmarked March 28, 2017, DTRA acknowledged

receipt of Maloni’s FOIA request and assigned FOIA Case No. 17-

036 to the request. By letter dated June 13, 2017, VVA and VVA-

CT submitted FOIA requests to DTRA, AFCRD, and AFHQ seeking

“records related to the Palomares hydrogen bomb incident.” (Id.,

Exs. F-H, at 17-30.)

     The plaintiffs brought this action to compel DOD to produce

requested documents. As a result of this litigation, DOD has

produced, among other documents, a document titled “Palomares

Nuclear Weapons Accident–Revised Dose Evaluation Report,”


                               -3-
prepared in 2001 by Labat-Anderson Incorporated (the “Labat-

Anderson Report”). Appendix C of the Labat-Anderson Report

contains a list of the names of the service members from whom

DOD collected bioassay data pertaining to their plutonium

exposure; the list is followed by the bioassay records

themselves, which include data-entry sheets and spreadsheets

analyzing the samples. DOD’s production redacted, with FOIA

Exemption 6 markers, all names of individuals who provided urine

specimens. DOD also produced a memorandum from “HQ AFSEC/SEWN,”

a component of the Air Force, dated February 15, 2018, regarding

“Urine Bioassay Sample Results for Palomares Response Veteran

Anthony Maloni [redaction], 1964-1968 (FOUO).” (Pls.’ Mot.

Partial Summ. J., Ex. 1-A, at 2-5, ECF No. 30-4.) On April 3,

2019, DOD produced the two pages of the Labat-Anderson Report

that contain Maloni’s name, with his name unredacted. (See

Def.’s Mem. in Supp. Mot. Partial Summ. J. 3, ECF No. 33-1.)

      The plaintiffs maintain that DOD has improperly redacted

names from the Labat-Anderson Report’s list of those who were

tested for plutonium contamination levels, and has improperly

redacted the names of deceased veterans from the bioassay

records that follow.

II.   LEGAL STANDARD

      “A motion for summary judgment may properly be granted

. . . only where there is no genuine issue of material fact to


                                -4-
be tried, and the facts as to which there is no such issue

warrant the entry of judgment for the moving party as a matter

of law.” Rogoz v. City of Hartford, 796 F.3d 236, 245 (2d Cir.

2015) (quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d

Cir. 2010)) (citing Fed. R. Civ. P. 56(a)). “The function of the

district court in considering the motion for summary judgment is

not to resolve disputed questions of fact but only to determine

whether, as to any material issue, a genuine factual dispute

exists.” Id. (quoting Kaytor, 609 F.3d at 545) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)).

     When reviewing the evidence on a motion for summary

judgment, “‘the court must draw all reasonable inferences in

favor of the nonmoving party,’ Reeves, 530 U.S. at 150, ‘even

though contrary inferences might reasonably be drawn,’ Jasco

Tools Inc. v. Dana Corp., 574 F.3d 129, 152 (2d Cir. 2009).”

Kaytor, 609 F.3d at 545.

     The court’s burden does not shift when cross-motions for

summary judgment are before it. See Brooke v. Home Life Ins.

Co., 864 F. Supp. 296, 299 (D. Conn. 1994). Each motion must be

decided on its own merits. See Schwabenbauer v. Bd. of Educ.,

667 F.2d 305, 314 (2d Cir. 1981). The mere fact that both

parties insist that no material issues of fact exist “does not

establish that a trial is unnecessary.” 10A C. Wright, A. Miller




                               -5-
& M. Kane, Federal Practice and Procedure § 2720, at 17 (2d ed.

1983).

     “In order to prevail on a motion for summary judgment in a

FOIA case, the defending agency has the burden of showing that

its search was adequate and that any withheld documents fall

within an exemption to the FOIA.” Carney v. U.S. Dep’t of

Justice, 19 F.3d 807, 812 (2d Cir. 1994). “Affidavits or

declarations supplying facts indicating that the agency has

conducted a thorough search and giving reasonably detailed

explanations why any withheld documents fall within an exemption

are sufficient to sustain the agency’s burden.” Id. “Affidavits

submitted by an agency are ‘accorded a presumption of good

faith’; accordingly, discovery relating to the agency's search

and the exemptions it claims for withholding records generally

is unnecessary if the agency’s submissions are adequate on their

face.” Id. (quoting Safecard Servs., Inc. v. SEC, 926 F.2d 1197,

1200 (D.C. Cir. 1991)). “When this is the case, the district

court may ‘forgo discovery and award summary judgment on the

basis of affidavits.’” Id. (quoting Goland v. CIA, 607 F.2d 339,

352 (D.C. Cir. 1978)).

III. DISCUSSION

     FOIA was enacted “to pierce the veil of administrative

secrecy and to open agency action to the light of public

scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 361


                               -6-
(1976). “FOIA strongly favors a policy of disclosure and

requires the government to disclose its records unless its

documents fall within one of the specific, enumerated exemptions

set forth in the Act.” Nat’l Council of La Raza v. Dep’t of

Justice, 411 F.3d 350, 356 (2d Cir. 2005) (citing 5 U.S.C. §

552(a)(3), (b)(1)-(9)). Courts construe these exemptions

narrowly, resolving all doubts “in favor of disclosure.” Local

3, Int’l Bhd. of Elec. Workers v. NLRB, 845 F.2d 1177, 1180 (2d

Cir. 1988). The government bears the burden of showing “that any

claimed exemption applies.” Nat’l Council of La Raza, 411 F.3d

at 356. Courts review the government’s decision to withhold or

redact information de novo. See 5 U.S.C. § 552(a)(4)(B).

     FOIA Exemption 6 protects against disclosure that

implicates personal privacy interests. The government may

withhold records in “personnel and medical files and similar

files” only when their release “would constitute a clearly

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

“Exemption 6 is intended to ‘protect individuals from the injury

and embarrassment that can result from the unnecessary

disclosure of personal information.’” Wood v. Fed. Bureau of

Investigation, 432 F.3d 78, 86 (2d Cir. 2005) (quoting U.S.

Dep’t of State v. Wash. Post Co., 456 U.S. 595, 599 (1982)).




                               -7-
      “Whether . . . names and other identifying information

. . . may be withheld under Exemption 6 is a two-part inquiry.”

Id.

      First, we must determine whether the personal
      information is contained in a file similar to a
      medical or personnel file. In considering whether the
      information is contained in a “similar” file, we ask
      whether the records at issue are likely to contain the
      type of personal information that would be in a
      medical or personnel file. . . . At the second step of
      the analysis under Exemption 6, we balance the
      public’s need for the information against the
      individual’s privacy interest to determine whether the
      disclosure of the names would constitute a “clearly
      unwarranted invasion of personal privacy.” 5 U.S.C.
      § 552(b)(6); U.S. Dep’t of State v. Ray, 502 U.S. 164,
      175 (1991).

Wood, 432 F.3d at 86 (citation omitted).

      It is undisputed that the initial requirement for Exemption

6 is met here, i.e., the personal information is contained in a

file similar to a medical or personnel file. Therefore, the

court must determine whether the defendant has established that

disclosure of the veterans’ names is a clearly unwarranted

invasion of personal privacy.

      “To make this determination, a court must balance the

public’s interest in disclosure against the individuals’ privacy

interests.” Wood, 432 F.3d at 87 (citing Rose, 425 U.S. at 372).

“The privacy side of the balancing test is broad and

‘encompasses all interests involving the individual’s control of

information concerning his or her person.’” Id. at 88 (quoting



                                -8-
Hopkins v. U.S. Dep’t of Hous. & Urban Dev., 929 F.2d 81, 87 (2d

Cir. 1991)). “On the other side of the balance, the relevant

interest is ‘the extent to which disclosure of the information

sought would she[d] light on an agency’s performance of its

statutory duties or otherwise let citizens know what their

government is up to.’” Id. (alteration in original) (quoting

Bibles v. Or. Nat. Desert Ass’n, 519 U.S. 355, 355-56 (1997)).

     “The analysis is context specific. ‘Names and other

identifying information do not always present a significant

threat to an individual’s privacy interest.’” Long v. Office of

Pers. Mgmt., 692 F.3d 185, 191 (2d Cir. 2012) (quoting Wood, 432

F.3d at 88); accord Ray, 502 U.S. at 176 n.12 (“We emphasize,

however, that we are not implying that disclosure of a list of

names and other identifying information is inherently and always

a significant threat to the privacy of the individuals on the

list.”). “[W]hether disclosure of a list of names is a

significant or de minimis threat depends upon the

characteristic(s) revealed by virtue of being on the particular

list, and the consequences likely to ensue.” Id. at 192

(alteration in original) (quoting Ray, 502 U.S. at 176 n.12).

     In Federal Labor Relations Authority v. U.S. Department of

Veterans Affairs, 958 F.2d 503 (2d Cir. 1992), the Federal Labor

Relations Authority sought to enforce its order finding that the

United States Department of Veterans Affairs “committed an


                               -9-
unfair labor practice in refusing to release to its employees’

exclusive representative, the National Association of Government

Employees (union), the names and home addresses of bargaining

unit employees.” Id. at 505. The court took note of the fact

that the information was sought by the employees’ union but

observed: “Yet, the Supreme Court teaches that the purposes for

which the request was made and the identity of the requesting

party--contrary to what the FLRA and the union urge--have no

bearing on the merits of FOIA request. A member of the public

has as much right to disclosure as a person or group with a

special interest.” Id. at 510. The court concluded:

     In sum, it cannot be said that one’s name and address,
     coupled with that individual’s status as a federal
     employee--the appropriate inquiry--is generally
     publicly available. In light of Congress’ recognition
     in FOIA and the Privacy Act of the threat to privacy
     that is occasioned by compilations of this type of
     data, we are compelled to conclude that a more than de
     minimis privacy interest is threatened by disclosure.

Id. at 511.

     At issue in Associated Press v. U.S. Department of Defense,

554 F.3d 274 (2d Cir. 2009), was whether DOD should be ordered

“to disclose identifying information of Guantanamo Bay detainees

contained in DOD records documenting allegations of abuse by

military personnel and by other detainees, and identifying

information of family members contained in personal letters sent

to two detainees and submitted by those detainees to



                              -10-
Administrative Review Boards . . . .” Id. at 279. The court

concluded that “the detainees, both those who have suffered

abuse and those who are alleged to have perpetrated abuse, have

a measurable privacy interest in the nondisclosure of their

names and other identifying information in these records.” Id.

at 286. With respect to “the detainees who allegedly have been

abused by military personnel or other detainees,” the court

stated:

     Certainly they have an interest in both keeping the
     personal facts of their abuse from the public eye and
     in avoiding disclosure of their identities in order to
     prevent embarrassment. As victims of abuse, they are
     entitled to some protection of personal information
     that would be revealed if their names were associated
     with the incidents of abuse. The disclosure of their
     names could certainly subject them to embarrassment
     and humiliation.

Id. at 287.

     At issue in Long was whether “a data-gathering, research,

and distribution organization” could obtain “records and data

from OPM’s Central Personnel Data File (‘CPDF’).” 692 F.3d at

188. “In addition to each employee’s name, the CPDF’s other

fields include salary history, duty station, occupation, work

schedule, and veteran status.” Id. With respect to the

plaintiffs’ contention that the federal employees’ privacy

interest in their names was minimal or non-existent, the court

observed: “But the bar is low: ‘FOIA requires only a measurable

interest in privacy to trigger the application of the disclosure


                              -11-
balancing tests.’” Id. at 191 (quoting Fed. Labor Relations

Auth., 958 F.2d at 510). In addition, the court noted:

     It is not uncommon for courts to recognize a privacy
     interest in a federal employee’s work status (as
     opposed to some more intimate detail) if the
     occupation alone could subject the employee to
     harassment or attack. Courts have recognized, for
     example, a privacy interest in the names of employees
     who worked on the regulatory approval of a
     controversial drug, see Judicial Watch, Inc. v. FDA,
     449 F.3d 141, 152–53 (D.C. Cir. 2006), and of law
     enforcement agents who participated in an
     investigation, see Wood, 432 F.3d at 86–89; Nix v.
     United States, 572 F.2d 998, 1006 (4th Cir. 1978).

Long, 692 F.3d at 192 (emphasis added).

     Here, the personal information at issue is whether

individuals had samples of their urine tested to measure

plutonium contamination levels--and in the case of deceased

veterans, their bioassay records, which include data-entry

sheets and spreadsheets analyzing their urine samples. It is

undisputed that there is a negative correlation between

radiation exposure and health. (See Pls.’ Local Rule 56(a)(2)

Statement at ¶ 13, ECF No. 37-2.) Thus, the personal information

at issue here falls into the category of what Long refers to as

“some more intimate detail.” More will be disclosed about these

individuals than the mere fact that they are veterans, and the

court concludes that there is a more than de minimis threat to

the privacy interests of the individuals whose names have been

redacted.



                              -12-
     In support of their position that the defendant must

unredact the names of deceased veterans, the plaintiffs assert,

citing to Davis v. Department of Justice, 460 F.3d 92 (D.C. Cir.

2007), that “[d]eceased persons’ personal privacy interests in

their information are greatly diminished,” (Memo. Supp. Pls.’

Opp’n to Defs.’ Cross-Mot. Summ. J. 6, ECF No. 37). But in

Davis, the court stated only that “[w]e have recognized ‘that

the privacy interest in nondisclosure of identifying information

may be diminished where the individual is deceased.’” 460 F.3d

at 98 (emphasis added) (quoting Schrecker v. U.S. Dep’t of

Justice, 349 F.3d 657, 661 (D.C. Cir. 2003)). “Indeed, the ‘fact

of death, . . . while not requiring the release of information,

is a relevant factor to be taken into account in the balancing

decision whether to release information.’” Id. (alteration in

original) (quoting Schrecker, 349 F.3d at 661).

     While death may have diminished the privacy interests of

deceased veterans, it did not render those interests de minimis,

and it does not diminish at all the privacy interests of their

survivors. As to deceased veterans, they still have “a

measurable privacy interest because the information that would

be revealed by disclosure is the type of information that a

person would ordinarily not wish to make known about himself or

herself.” Associated Press, 554 F.3d at 292. The personal

information is bioassay records including data-entry sheets and


                              -13-
spreadsheets reflecting the analysis of their urine samples

taken to measure the plutonium contamination levels in their

bodies. As to the survivors of deceased veterans, there is a

negative correlation between radiation exposure and health, and

the court agrees with the plaintiffs that “[d]eceased Palomares

veterans’ survivors may in fact take some comfort in finally

understanding the extent of their loved ones’ exposure, or value

this expanded knowledge for their family medical histories.” 1

(Pls.’ Memo. for Partial Summ. J. 13, ECF No. 30-1.) Because of

the nature of the information that would be disclosed about

them, the survivors of deceased veterans have a more than de

minimis privacy interest in their family medical histories.

     Moreover, the “fact of death,” as recognized in Davis, does

not require the release of names, but rather “is a relevant

factor to be taken into account in the balancing decision

whether to release information.” 460 F.3d at 98 (quoting




     1 See, e.g., Mark S. Pearce et al., Still-Births among the
Offspring of Male Radiation Workers at Sellafield Nuclear
Reprocessing Plant: Details Results and Statistical Aspects, 165
J. Royal Stat. Soc’y A 523, 543-46 (2002), https://doi.org/10.
1016/S0140-6736(99)04138-0 (finding a statistical correlation
between radiation exposure to fathers and the likelihood that
their children are still-born); D. Hollander, Digest: Infants
Fathered by Men Who Are Exposed to Radiation in the Workplace
Have an Elevated Risk of Being Stillborn, 32 Perspectives on
Sexual & Reprod. Health, no. 2, Mar.-Apr. 2000,
https://www.guttmacher.org/journals/psrh/2000/03/infants-
fathered-men-who-are-exposed-radiation-workplacehave-elevated-
risk.


                               -14-
Schrecker, 349 F.3d at 661). In Long, the court recognized that

“[w]here public interest favoring disclosure is no more than

minimal, a lesser privacy interest suffices to outweigh it.” 692

F.3d at 194. As discussed below, the public interest favoring

disclosure here is no more than minimal, so even if the privacy

interests of deceased veterans and their survivors are, in fact,

diminished ones, they nonetheless suffice to outweigh any public

interest that could be properly considered here.

     Because a measurable privacy interest exists, the court

must balance the identified “privacy interest against FOIA’s

basic purpose of opening agency action to the light of public

scrutiny.” Associated Press, 554 F.3d at 293. “[T]he

identification of this privacy interest means . . . that the

FOIA requester will have to show how release of the . . . names

. . . will further the public interest.” Id. at 287 n.13.

However, the burden of establishing that the invasion of the

more than de minimis privacy interest is “clearly unwarranted”

remains with the government.

     With respect to the public interest in disclosure, the

plaintiffs argue that:

     [R]eleasing the information at issue here vindicates
     the core purpose of FOIA: exercising “citizens’ right
     to be informed about ‘what their government is up
     to.’” U.S. DOJ v. Reporters Comm. for Freedom of
     Press, 489 U.S. 749, 773 (1989). The public, as well
     as the veterans themselves, have a significant
     interest in understanding the extent of the harm


                               -15-
     caused by radiation exposure at Palomares, as well as
     in knowing who was present there. This document is the
     only source that Defendant has identified that
     contains this information, militating disclosure. See
     Long, 692 F.3d at 197. Releasing this information will
     serve the central purpose of FOIA. Palomares was one
     of the largest nuclear accidents in our nation’s
     history, yet even today the general public does not
     know who was there. It is a proud tradition in our
     nation’s military history to recognize those who have
     sacrificed of themselves in service of our country.
     Providing the public with names instead of black boxes
     will allow the public to fully appreciate the human
     cost of the Palomares clean-up, dignifying these
     veterans’ individual experiences.

(Pls.’ Memo. for Partial Summ. J. 11.) The objectives referenced

by plaintiffs are very worthwhile. However, they fall under what

Long describes as “the ‘derivative theory’ of public interest.”

692 F.3d at 194. “The only public interest cognizable under FOIA

is the public understanding of the operations or activities of

the government.” Id. at 193. “[T]he focus, in assessing a claim

under Exemption 6, must be solely upon what the requested

information reveals, not upon what it might lead to.” Associated

Press, 554 F.3d at 292.

     What the defendant has already disclosed gives the public

the requisite understanding of the operations and activities of

the government. Although the plaintiffs assert that unredacting

the names will inform citizens of what their government was up




                              -16-
to in connection with the Palomares nuclear accident, they offer

no explanation of how this will be a result.

     The plaintiffs make the point that the veterans themselves

and the public have a significant interest in understanding the

extent of the harm caused by radiation exposure at Palomares, as

well as knowing who was present there. The government has

disclosed the information about the Palomares nuclear accident

with the exception of the names of the veterans who were present

there. Unredacting the names will not provide any additional

information as to the extent of the harm caused by the radiation

exposure other than identifying the individuals who were harmed.

It will not, in and of itself, increase the public’s

understanding of the operations or activities of the government

in connection with the Palomares nuclear accident.

     The plaintiffs assert that the fact that the Labat-Anderson

Report is the only document identified by DOD that contains

information about the Palomares nuclear accident militates

disclosure. As to the names of the veterans, it is not apparent

how that is so.

     The plaintiffs state, correctly, that those who make

sacrifices in serving our country should be recognized and that

providing the public with the names of the veterans will allow

the public to fully appreciate the human cost of the Palomares

nuclear accident and dignify the individual experiences of the


                              -17-
veterans who were there. But this is clearly a derivative theory

of public interest. Engaging in these worthwhile activities

would not do anything to further public understanding of the

operations or activities of the government in connection with

the Palomares nuclear accident.

     The plaintiffs also observe that “[u]nredacting the names

of the veterans who were tested at Palomares will benefit those

veterans and their survivors,” because the government “never

provided Palomares veterans with the results of their urine

samples, and many may not know whether their information was

analyzed, or whether it still exists.” (Pls.’ Memo. in Supp.

Mot. Partial Summ. J. 9-10.) While that would likely be the

result, this too is a derivative theory of public interest.

Again, the public understanding of the government’s operations

or activities in connection with the Palomares nuclear accident

would not be furthered.

     The court concludes that the plaintiffs have failed to

identify any way in which the public interest in understanding

the operations or activities of the government will be furthered

by unredacting the names. This is a critical failing because

“[t]he only public interest cognizable under FOIA is the public

‘understanding of the operations or activities of the

government.’” Long, 692 F.3d at 193 (quoting U.S. Dep’t of




                              -18-
Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749,

775 (1989)).

      Because of the absence here of any public interest

cognizable under FOIA, and the presence of measurable privacy

interests of the veterans, as well as deceased veterans and

their survivors, the court concludes that DOD has met its burden

of demonstrating that unredacting the veterans’ names would

constitute a clearly unwarranted invasion of personal privacy.

IV.   CONCLUSION

      For the reasons set forth above, the plaintiffs’ Motion for

Summary Judgment (ECF No. 30) is hereby DENIED and the

defendant’s Cross-Motion for Summary Judgment (ECF No. 33) is

hereby GRANTED.

      It is so ordered.

      Dated this 8th day of April 2020, at Hartford, Connecticut.




                                               /s/AWT
                                           Alvin W. Thompson
                                      United States District Judge




                               -19-
